Title: From Thomas Jefferson to James Wilson, 6 October 1791
From: Jefferson, Thomas
To: Wilson, James



Sir
Monticello Oct. 6. 1791.

Colo. Nicholas Lewis has communicated to me the account you inclosed him of your transactions in my affairs and I am happy to find them drawn so near to a close. There appear to me two corrections however to be made in the account. The first respects the article of £9–5–7 which had been charged in the account of Richardson & Scruggs’s bonds which you had rendered before in these words ‘1786 Nov. to cash pd. Cum. Sheriff £9–5s–7d.’ consequently it should not be charged again in the last account which respects only the bonds of Austin, James, Carter, and Randolph. Another correction respects Mr. Randolph’s bond, on which, allowing the credits claimed by Mr. Randolph, the balance will be £81–19–9 instead of £70–16–3 as credited in your account. For thus I state it.





 £


1785. Feb. 1.
Mr. Randolph’s bond

105     




£  s  d




By Randolph & Cary’s acct.
31–18–3




4. years interest on do.
        6– 7–8
        38– 5–11





         66–14– 1



Int. on £66–14–1 to Sep. 1789. 4y. 7m.
        15– 5– 8





         81–19– 9


I suppose the following therefore to be a true statement of our account at present.




         £ 


Mr. Wilson to Th:J. Dr. to balance as per acct. rendd. Sep. 1791.
         6– 7–2



To a sum twice charged
         9– 5–7



To short allowance for Randolph’s bond
11– 3–6




26–16–3


The articles left blank in your account on both sides may produce some small alteration. Whatever the real balance is, I will be obliged to you to pay it to Mr. Dobson to whom I shall send an order on you, not for any specific sum, but for the balance whatever it may be.

I propose this summer to make a sale which will probably give a great deal more of this business to be done. I believe you will be pretty much in the center of it, and I shall be happy to put the bonds into hands so diligent.—I am with great esteem Sir Your very humble servt.,

Th: Jefferson

